412 F.2d 856
UNITED STATES of America, Plaintiff-Appelleev.Dot Odell FREEMAN, Defendant-Appellant.
No. 38-69.
United States Court of Appeals Tenth Circuit.
July 15, 1969.

John E. Green, Asst. U. S. Atty. (Andrew Potter, U. S. Atty., of counsel, on the brief), for plaintiff-appellee.
Victor W. Pryor, Jr., Oklahoma City, Okl., for defendant-appellant.
Before MURRAH, Chief Judge, and TUTTLE* and BREITENSTEIN, Circuit Judges.
PER CURIAM:


1
This appellant complains of his conviction and sentence on two grounds. First, he argues that the charge of the trial court "allowed the jury to presume that the Defendant had stolen the truck in Texas and transported it to Oklahoma without any evidence of that fact being introduced". The court's charge, unexcepted to by the Defendant contained the accepted charge as to inferences which can be drawn from possession of property recently stolen, Maguire v. United States, 10 Cir. 1966, 358 F.2d 442, and LaConte v. United States, 10 Cir. 1964, 330 F.2d 700. There was ample evidence to show that appellant was in possession of an automobile in Oklahoma recently stolen in Texas.


2
This statement also answers the second contention of the appellant that there was insufficient evidence to sustain a conviction.


3
The judgment is affirmed.



Notes:


*
 Of the Fifth Circuit, sitting by designation